NUMBER 13-17-00265-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

BERTA GARZA,                                                                   Appellant,

                                             v.

THE ESTATE OF ERNESTINA OLIVAREZ,                                               Appellee.


         On Appellant’s First Amended Motion for Rehearing and
             Motion to Extend Time to File Appellant’s Brief.


                                        ORDER
   Before Chief Justice Valdez and Justices Contreras and Hinojosa
                           Order Per Curiam
       On December 7, 2017, this Court issued a memorandum opinion dismissing the

above-styled appeal for want of prosecution. Garza v. Estate of Olivarez, No. 13-17-

00265-CV, 2017 WL 6047653, at *1 (Tex. App.—Corpus Christi Dec. 7, 2017, no pet. h.)

(mem. op.). We noted that the appellant’s brief was due on October 18, 2017; that the

Clerk of this Court had notified appellant’s counsel that the brief had not been timely filed
and was subject to dismissal unless appellant reasonably explained the failure to timely

file the brief and appellee was not significantly injured by such failure; and that no

response had then been received from appellant. Id.

       Appellant has now filed a motion for rehearing, a first amended motion for

rehearing, and a motion to extend time to file appellant’s brief. Appellant’s counsel states

in the motion to extend time that he is a sole practitioner who is in the process of

terminating his litigation practice and, due to oversight, did not see the notice from the

Clerk of this Court. Appellant asks that the time for filing the brief be extended to January

18, 2018. Appellee is opposed to the motion for rehearing and has filed a response

thereto.

       The Court, having fully examined and considered appellant’s motions and

appellee’s response, is of the opinion that, in the interest of justice, appellant’s motions

should be granted. The Court, however, looks with disfavor upon the delay caused by

counsel’s failure to have timely filed a brief in this matter.

       Appellant’s first amended motion for rehearing is hereby GRANTED. Through this

order, we withdraw the opinion and judgment previously issued in this cause and order

that this appeal is active on the Court’s docket.

       Appellant’s motion to extend time to file appellant’s brief is also GRANTED, and

the Hon. Alex Moreno Jr., counsel for appellant, is hereby ORDERED to file the appellate

brief with this Court on or before January 18, 2018. No further extensions will be granted

to appellant in this matter.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Hon. Alex




                                               2
Moreno Jr. by certified mail, return receipt requested.

                                                          PER CURIAM


Delivered and filed the
12th day of January, 2018.




                                             3